PER CURIAM:
Paul J. Martin appeals the district court’s order granting summary judgment in favor of Appellee Patrick Industries, Incorporated. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Martin v. Patrick Indus., Inc., 478 F.Supp.2d 855 (2007). We *272dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.